12/27/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0623



                            No. DA 21-0623

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

BRANDON JEROME LAMBRIGHT,

           Defendant and Appellant.


                                ORDER


     Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including February 6, 2023, within which to prepare, file,

and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 27 2022